Citation Nr: 9906974	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for panic disorder.  
2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from July 1977 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran is unrepresented in his 
appeal.  

Review of the record shows that the RO denied service 
connection for psychiatric disability in a September 1994 
rating decision in which it was noted that the veteran had 
been diagnosed as having generalized anxiety disorder.  The 
RO provided the veteran with a copy of the rating decision 
and informed him of his appellate rights.  The veteran did 
not appeal.  In a statement received at the RO in April 1997, 
the veteran stated that he wanted to reopen his claim for 
service connection for a nervous disorder that he developed 
on active military duty.  The veteran stated that he 
continued to receive outpatient treatment at the mental 
hygiene clinic at the VA Medical Center (VAMC) in Lexington, 
Kentucky.  The RO obtained VA treatment records dated from 
May 1996 to April 1997, and those records show that the 
veteran was diagnosed as having panic disorder and PTSD.  The 
RO properly adjudicated the issues of entitlement to service 
connection for panic disorder and service connection for PTSD 
as new claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

VA treatment records in the file show that in May 1996 the 
veteran reported that he had previously been prescribed 
medication for psychiatric problems and that he had seen 
about nine different private doctors.  In June 1996 he also 
reported that he had seen several psychiatrists over the past 
two years, with one hospitalization for alcohol/substance 
abuse plus generalized anxiety disorder.  Although medical 
evidence relating a panic disorder or PTSD to service would 
be pertinent to the veteran's claims, there is no indication 
that the RO has advised the veteran that he should submit 
such evidence.  In addition, the Board notes that when he 
submitted his notice of disagreement to the RO in October 
1997, the veteran reported that he was currently undergoing 
treatment in the PTSD clinic at the Lexington VAMC, and he 
requested that the RO obtain his current VA treatment 
records.  There is no indication that the RO requested the 
treatment records identified by the veteran, and this should 
be done.  

The Board notes that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.04(f) (1998); 
Cohen v. Brown, 10 Vet. App 128, 138 (1997).  

There is currently no medical evidence of record that relates 
either panic disorder or PTSD to the veteran's service.  If 
the veteran provides or identifies any medical evidence that 
relates his currently diagnosed panic disorder or PTSD to 
service, the RO should proceed with development of the 
claims, including additional stressor development, if 
appropriate.  

The Board notes that the veteran has reported that he 
experienced a stressor while serving on the USS Ponce 
(LPA-15) and participating in combat exercises in high seas 
off Camp Lejeune, North Carolina, sometime between 1978 and 
1980.  He has stated that the claimed stressful event 
occurred after coming off a Mediterranean cruise and that 
during the incident his ship was anchored off Camp Lejeune.  
He states that during the exercise he was a crewman on a 
small boat used to transport Marines to the beach.  He states 
that because of high seas the small boat was slammed against 
the ship numerous times while being hoisted back onto the USS 
Ponce and he was ready to panic.  He stated that he screamed 
at the chief to get him off the boat.  He states that the 
following day, the weather had not calmed down and he was 
nonetheless ordered to man his boat.  He states that in 
similar circumstances that day it was decided to send the 
small boat into port to be picked up at the pier.  The 
veteran asserts that it was unplanned that the USS Ponce 
would put into port and that these events should be recorded 
in the ship's logs.  The veteran states that afterwards he 
was transferred to Little Creek for boat repair school to 
repair the boat damaged in this incident.  He states that 
this was only the worst of his stressors in service, and he 
asserts there were many more.  On his VA Form 9 the veteran 
indicated that he would provide information concerning 
additional claimed stressors if requested to do so.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he submit any additional 
evidence he may have supporting his 
claims, including any medical evidence 
relating either panic disorder or PTSD 
to service.  In addition, the veteran 
should be requested to identify the 
location and dates (including months 
and year(s)) of all VA psychiatric 
treatment, and the RO should attempt 
to obtain any such records that have 
not been secured previously.  In any 
event, the RO should obtain all mental 
hygiene clinic and/or PTSD clinic 
treatment records for the veteran from 
the VAMC in Lexington, Kentucky, dated 
from April 1997 to the present.  
2. If the veteran submits medical 
evidence including a diagnosis of 
panic disorder or PTSD related to 
military service or if any VA medical 
record is obtained that relates the 
veteran's panic disorder or PTSD to 
service, the RO should proceed with 
appropriate development, such as 
making additional efforts to identify 
or verify claimed stessors associated 
with a diagnosis of PTSD reported to 
be related to service and/or arranging 
for a VA psychiatric examination with 
an opinion as to the etiology of any 
current psychiatric disability, if 
warranted.  
3. Thereafter, the RO should review the 
claims file and ensure that all 
requested development has been 
completed in full.  Then, after 
undertaking any other indicated 
development, the RO should 
readjudicate the issues of entitlement 
to service connection for panic 
disorder and entitlement to service 
connection for PTSD.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues in appellate status.  
After the veteran has been provided an opportunity to 
respond, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


